OPINION — AG — ** PURCHASE OF BUILDING — LEVY ** QUESTION: " CAN A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT, PURCHASE A BUILDING AND RE-CONDITION IT, TO AN EXTENT WHICH WILL MAKE IT SUITABLE FOR SCHOOL PURPOSES, AT AND ON ITS PRESENT SITE, FROM FUNDS ACCUMULATED IN THE BUILDING FUND UNDER ARTICLE X, SECTION 10 OKLAHOMA CONSTITUTION ? — NEGATIVE (CONSTRUCTION, SCHOOL, MAINTENANCE) CITE: OPINION NO. AUGUST 4, 1937 — ARMSTRONG OPINION NO. FEBRUARY 10, 1048 — ? (REBUILD, RECONDITION) (J. H. JOHNSON)